NUMBER 13-19-00514-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


JULIO SANCHEZ NAVA,                                                           Appellant,

                                                v.

THE STATE OF TEXAS,                                                             Appellee.


                    On appeal from the 92nd District Court
                         of Hidalgo County, Texas.


                        MEMORANDUM OPINION
             Before Justices Benavides, Hinojosa, and Tijerina
               Memorandum Opinion by Justice Benavides

       Appellant Julio Sanchez Nava was charged by indictment with aggravated assault

of a family member with a deadly weapon, a first-degree felony. See TEX. PENAL CODE

ANN. § 22.02(b)(1). At trial, the jury found Nava guilty of the charged offense and the trial

court found a prior felony conviction true which increased his minimum sentencing range.

See id. § 12.42. Nava was sentenced to thirty years’ imprisonment in the Texas
Department of Criminal Justice–Institutional Division following his conviction.

       After Nava’s motion for new trial was denied, he appealed, and his court-appointed

appellate counsel has filed an Anders brief stating there are no arguable grounds for

appeal. See Anders v. California, 386 U.S. 738, 744 (1967). We affirm.

                                  I.     ANDERS BRIEF

       Nava’s appellate counsel has filed a motion to withdraw and brief in support thereof

in which he states that he has diligently reviewed the entire record and has found no non-

frivolous grounds for appeal. See id.; High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App.

[Panel Op.] 1978). Counsel’s brief meets the requirements of Anders as it presents a

thorough, professional evaluation of the record showing why there are no arguable

grounds for advancing an appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex.

Crim. App. 2008) (orig. proceeding) (“In Texas, an Anders brief need not specifically

advance ‘arguable’ points of error if counsel finds none, but it must provide record

references to the facts and procedural history and set out pertinent legal authorities.”)

(citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus Christi–Edinburg

2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

       In compliance with High v. State, 573 S.W.2d at 813, and Kelly v. State, 436
S.W.3d 313, 319–20 (Tex. Crim. App. 2014), counsel carefully discussed why, under

controlling authority, there is no reversible error in the trial court’s judgment. Nava’s

counsel has also informed this Court that he has: (1) notified Nava that he has filed an

Anders brief and a motion to withdraw; (2) provided Nava with copies of both filings; (3)




                                            2
informed Nava of his right to file a pro se response,1 to review the record preparatory to

filing that response, and to seek discretionary review in the Texas Court of Criminal

Appeals if this Court finds that the appeal is frivolous; and (4) provided Nava with a form

motion for pro se access to the appellate record with instructions to file the motion in this

Court. See Anders, 386 U.S. at 744; Kelly, 436 S.W.3d at 319–20; see also In re

Schulman, 252 S.W.3d at 409 n.23. An adequate amount of time has passed, and Nava

has not filed a pro se response.

                                     II.      INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the record and counsel’s brief and we have found no

reversible error. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005)

(“Due to the nature of Anders briefs, by indicating in the opinion that it considered the

issues raised in the briefs and reviewed the record for reversible error but found none,

the court of appeals met the requirement of Texas Rule of Appellate Procedure 47.1.”);

Stafford, 813 S.W.2d at 509.

                                     III.    MOTION TO WITHDRAW

        In accordance with Anders, Nava’s counsel has asked this Court for permission to

withdraw. See Anders, 386 U.S. at 744; see also In re Schulman, 252 S.W.3d at 408 n.17

(citing Jeffery v. State, 903 S.W.3d 776, 779–80 (Tex. App.—Dallas 1995, no pet.) (“[I]f


         1 The Texas Court of Criminal Appeals has held that “the pro se response need not comply with

the rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n. 23 (Tex. Crim. App. 2008).
                                                      3
an attorney believes the appeal is frivolous, he must withdraw from representing the

appellant. To withdraw from representation, the appointed attorney must file a motion to

withdraw accompanied by a brief showing the appellate court that the appeal is frivolous.”)

(citations omitted)). We grant counsel’s motion to withdraw.

        Within five days of the date of this memorandum opinion, we order counsel to send

a copy of this opinion and judgment to Nava and to advise him of his right to file any

petition for discretionary review.2 See TEX. R. APP. P. 48.4; see also In re Schulman, 252
S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 67 (Tex. Crim. App. 2006).

                                           IV.      CONCLUSION

        We affirm the trial court’s judgment.




                                                                             GINA M. BENAVIDES
                                                                             Justice


Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed the
1st day of October, 2020.




        2  No substitute counsel will be appointed. If Nava seeks further review by the Texas Court of
Criminal Appeals, then he must either retain an attorney to file a petition for discretionary review or file a
pro se petition for discretionary review. Any petition for discretionary review must be filed within thirty days
from the date of either this opinion or the last timely motion for rehearing or timely motion for en banc
reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. A petition for discretionary review
must be filed with the clerk of the Texas Court of Criminal Appeals, see id. R. 68.3(a), and must comply
with the requirements of the Texas Rule of Appellate Procedure. See id. R. 68.4.
                                                       4